internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-115675-02 date date legend corporation shareholder state date date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling on behalf of corporation under sec_1362 of the internal_revenue_code facts according to the information submitted corporation was incorporated in state on date corporation has one shareholder shareholder commencing date corporation intended to be an s_corporation but failed to timely file a form_2553 election by a small_business_corporation corporation requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that began on date law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the plr-115675-02 taxable_year following the year the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that corporation has established reasonable_cause for failing to make a timely election to be an s_corporation for its taxable_year that began on date accordingly we conclude that corporation’s sec_1362 election will be treated as timely made for its taxable_year that began on date however this ruling is contingent on corporation filing form_2553 with an effective date of date with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the form_2553 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether corporation is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representative sincerely yours mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
